 

Case 1:20-cv-11129-GBD-GWG Document 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IVAN MAI,

Plaintiff,

   

-against- 20-CV-11129 (GBD)

CITIGROUP GLOBAL MARKETS ORDER OF SERVICE

HOLDINGS INC.,

Defendant.

 

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

The Clerk of Court is directed to issue a summons as to Defendant Citigroup Global
Markets Holdings Inc. Plaintiff is directed to serve the summons and complaint on Defendant
within 90 days of the issuance of the summons. If within those 90 days, Plaintiff has not either
served Defendant or requested an extension of time to do so, the Court may dismiss the claims
against Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to
prosecute.

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated: January 29, 2021
New York, New York A & opp J
é At “Da Via

Cfeeor EB. DANIELS
nited States District Judge

 

 
